SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) August 16, 2011 HEALTHIENT, INC. (exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation) 333-59114 33-0730042 Commission File Number IRS Employer Identification Number 15132 Park of Commerce Blvd., 2nd Floor, FL (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (888) 720 2112 TIME ASSOCIATES, INC. (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (SEE General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 5.07.SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS. The majority shareholders of Healthient, Inc., a Nevada corporation (the "Registrant") constituting a total of 58,854,431 shares (53.2%) approved in a written consent of the majority of the shareholders of the Registrant a 1-for-10 reverse stock split of the Registrant's outstanding common stock.As of the record date determined by the Registrant's Board of Directors, the presently issued and outstanding shares of common stock of the Registrant will be converted and changed to shares of common stock of the Registrant at a ratio of ten (10) pre-split shares of common stock to be converted to one (1) post-split share of common stock of the Registrant. Following the required regulatory approval and the filing of the amended articles of incorporation of the Registrant, the Registrant will announce the effective date of the reverse stock split. SIGNATURES Pursuant to the requirements of the Securities Exchange Act or 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Dated: August 18, 2011 HEALTHIENT, INC. By: /s/ Katherine T. West Katherine T. West President
